Judgment, Supreme Court, New York County (Felice Shea, J.), rendered June 14, 1996, convicting defendant, after a jury trial, of rape in the first degree, sodomy in the first degree and two counts of assault in the second degree, and sentencing him to concurrent terms of 6 to 18 years on the rape and sodomy convictions and 2 to 6 years on the assault convictions, unanimously affirmed.
Defendant’s contentions that he was deprived of a fair trial by the admission of the complainant’s testimony that she sought an order of protection on the day following the sexual assault and by the prosecutor’s comment upon this fact in summation have not been preserved for appellate review and we decline to review them in the interest of justice. Were we to review these claims, we would find that the testimony was properly admitted as a “prompt outcry” (People v McDaniel, 81 NY2d 10, 16; People v Fabian, 213 AD2d 298, lv denied 85 NY2d 972), and that error in this regard, if any, was harmless. Concur — Sullivan, J. P., Nardelli, Rubin, Tom and Mazzarelli, JJ.